759 N.W.2d 358 (2008)
Rodney McCORMICK, Plaintiff-Appellant,
v.
Larry CARRIER, Defendant, and
General Motors Corporation, Defendant-Appellee.
Docket No. 136738. COA No. 275888.
Supreme Court of Michigan.
October 22, 2008.

Order
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.